[Cite as State v. Terrell, 2012-Ohio-3361.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 97458



                                        STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                      HARRY TERRELL
                                                    DEFENDANT-APPELLANT




                                    JUDGMENT:
                              REVERSED AND REMANDED



                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-521919

        BEFORE: Boyle, J., Blackmon, A.J., and Keough, J.

        RELEASED AND JOURNALIZED:                     July 26, 2011
ATTORNEY FOR APPELLANT

Aaron T. Baker
Aaron T. Baker Co., L.P.A.
38109 Euclid Avenue
Willoughby, Ohio 44094


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: Jeffrey S. Schnatter
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, J.:

       {¶1} Defendant-appellant, Harry Terrell, was indicted on one count of drug

trafficking and one count of possessing criminal tools. The counts also included two

forfeiture specifications, namely, for a large sum of money and a vehicle.    He pleaded no

contest to the indictment. The trial court sentenced him to a total of 12 months in prison

and ordered that he forfeit the money and the vehicle.

       {¶2} In his sole assignment of error, Terrell argues that the trial court violated

Crim.R. 44(A) and (C) when it failed to engage in any meaningful colloquy with him

regarding his waiver of counsel.   The state concedes this error, asserting

       [t]he record shows that the trial court granted Mr. Terrell’s written motion
       to proceed pro se with no meaningful inquiry into Mr. Terrell’s
       understanding of the rights that he was waiving, and therefore it could not
       have made a determination as to whether Mr. Terrell was making a
       knowing, voluntary and intelligent waiver of those rights.

       {¶3} In criminal prosecutions, the right to counsel is guaranteed by both the Sixth

Amendment to the United States Constitution and the Ohio Constitution, Article I,

Section 10. The defendant may dispense with this right, however, and represent himself

if he “‘knowingly, intelligently, and voluntarily waives his right to counsel.’” State v.

Martin, 103 Ohio St.3d 385, 2004-Ohio-5471, 816 N.E.2d 227, ¶ 26, quoting Crim.R. 44.
        {¶4} To effect a valid waiver of the right to counsel, it is necessary that the trial

court “make sufficient inquiry to determine whether defendant fully understands and

intelligently relinquishes that right.”   Id. at paragraph two of the syllabus.       Before

concluding there has been a waiver, the court must be satisfied that the defendant made an

intelligent and voluntary waiver with the knowledge that he will have to represent himself

and that there are dangers in self-representation. State v. Ebersole, 107 Ohio App.3d

288, 293, 668 N.E.2d 934 (3d Dist.1995).

        {¶5} The trial court judge originally assigned to Terrell’s case recused herself

after Terrell filed an affidavit to disqualify her.   A second judge was assigned to the

case.

        {¶6} At a pretrial hearing, the second judge stated to Terrell, “I haven’t reviewed

the docket in full.   Has any judge determined on the record whether you’re capable of

representing yourself?”    Terrell responded that the first judge had.      The judge then

proceeded to permit Terrell to proceed pro se with standby counsel.           Although the

docket indicates that the first judge granted Terrell’s motion to proceed pro se, there is

nothing in the record to show that the first judge made the proper inquiry to determine

whether Terrell was making a knowing, voluntary, and intelligent waiver of his right to

counsel.

        {¶7} Thus, after reviewing the record, we agree with Terrell and the state that the

second judge (who took over Terrell’s case when the first judge recused herself) did not
properly conduct a colloquy to determine whether Terrell was making a knowing,

voluntary, and intelligent waiver of his right to counsel.

       {¶8} Accordingly, Terrell’s sole assignment of error is sustained.

       {¶9} Judgment reversed and remanded to the lower court for further proceedings

consistent with this opinion.

       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, JUDGE

PATRICIA ANN BLACKMON, A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR